Case 1:20-cv-02328-TWP-MPB Document 11 Filed 12/10/20 Page 1 of 5 PageID #: 44




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 OTIS YOUNG, JR.,                                       )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )       No. 1:20-cv-02328-TWP-MPB
                                                        )
 GEO GOUP INC., et al.                                  )
                                                        )
                                Defendants.             )

                    Order Screening Complaint and Granting Motion for Receipt

        Plaintiff Otis Young filed this 42 U.S.C. § 1983 action alleging that the defendants were

 deliberately indifferent to the pain caused by an injured ankle.

                                       I.     Screening Standard

        Because Mr. Young is a prisoner, the Court must screen his complaint, dismissing any and

 all claims that are frivolous or malicious, fail to state a claim for relief, or seek monetary relief

 against a defendant who is immune from such relief. 28 U.S.C. § 1915A(a)−(c). In determining

 whether a complaint states a claim, the court applies the same standard as when addressing a

 motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

 714, 720 (7th Cir. 2017). To survive dismissal, the complaint "must contain sufficient factual

 matter, accepted as true, to state a claim for relief that is plausible on its face. A claim has facial

 plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

 inference that the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S.

 662, 678 (2009). Pro se complaints like Mr. Young's are construed liberally and held to a less

 stringent standard than formal pleadings drafted by lawyers. Perez v. Fenoglio, 792 F.3d 768, 776

 (7th Cir. 2015).
Case 1:20-cv-02328-TWP-MPB Document 11 Filed 12/10/20 Page 2 of 5 PageID #: 45




                                      II.      The Complaint

         The complaint names seven defendants: (1) GEO Group Inc., (2) Ms. Winningham,

 (3) Neal Fetz, (4) Jennifer Smith, (5) Warden Keith Butts, (6) Dr. Cabrea, and (7) Officer Temple.

         In his complaint, Mr. Young alleges that he injured his ankle on September 6, 2018. He was

 issued Tylenol and an Ace bandage and scheduled to visit the medical provider. He was also

 instructed to ice the ankle.

         Back in his cell, Mr. Young requested ice from Officer Temple, but Officer Temple refused

 to provide it.

         On September 10, Mr. Young filed a grievance for failure to provide medication.

 Ms. Smith, a grievance specialist, refused to submit the grievance. Mr. Young began receiving

 medication on September 14.

         Also on September 10, Mr. Young filed a grievance based on Officer Temple's failure to

 provide him with ice. Ms. Winningham and Ms. Smith "failed to investigate the issue" and denied

 the grievance.

         On September 11, Dr. Cabrea treated Mr. Young and diagnosed him with a torn ligament

 and high ankle sprain. Dr. Cabrera applied a cast and stated that he would follow up to monitor

 Mr. Young's progression. But he did not follow up, and Mr. Young eventually removed his own

 cast.

         On December 19, 2018, Mr. Young filed a "notice of tort," which Mr. Fetz denied.

 Mr. Young complained to Warden Butts about the denial, but the warden took no action.

                                        III.    Discussion

         Mr. Young's claim against Dr. Cabrea shall proceed as a claim of deliberate indifference

 to serious medical needs in violation of the Eighth Amendment. His claim against Ms. Smith for
Case 1:20-cv-02328-TWP-MPB Document 11 Filed 12/10/20 Page 3 of 5 PageID #: 46




 failing to process a grievance claiming denial of medication likewise shall proceed as a claim of

 deliberate indifference to serious medical needs in violation of the Eighth Amendment.

        Mr. Young's claim against Officer Temple is dismissed for failure to state a claim upon

 which relief may be granted. The Eighth Amendment protects inmates from cruel and unusual

 punishment, which includes deliberate indifference to serious medical needs. Farmer v. Brennan,

 511 U.S. 825, 836 (1991); Conley v. Birch, 796 F.3d 742, 746 (7th Cir. 2015). To state a claim for

 relief under the Eighth Amendment, Mr. Young must allege that he suffered from an "objectively

 serious medical condition," and that the defendant was "aware of the condition and knowingly

 disregarded it." Ortiz v. Webster, 655 F.3d 731, 734 (7th Cir. 2011). According to the complaint,

 Officer Temple declined to provide Mr. Young with ice during one shift at some point after

 Mr. Young's injury. These allegations, even taken as true, are not enough to state a claim of

 deliberate indifference.

        Mr. Young's claim against Ms. Willington is dismissed for failure to state a claim upon

 which relief may be granted. The complaint alleges that Ms. Willington improperly denied

 Mr. Young's grievance against Officer Temple. But "the Constitution does not require that jails or

 prisons provide a grievance procedure at all, nor does the existence of a grievance procedure create

 a constitutionally guaranteed right." Daniel v. Cook Cnty., 833 F.3d 728, 736 (7th Cir. 2016).

 And Ms. Willington's denial of a grievance did not demonstrate deliberate indifference to a serious

 medical need. The grievance alleged only that Officer Temple had failed to provide ice. There was

 no ongoing harm for Ms. Willington to help remedy.

        For similar reasons, Mr. Young's claims against Mr. Fetz and Warden Butts are dismissed

 for failure to state a claim upon which relief may be granted. Mr. Fetz denied Mr. Young's tort

 claim, and Warden Butts did not respond to Mr. Young's letter complaining about the grievance
Case 1:20-cv-02328-TWP-MPB Document 11 Filed 12/10/20 Page 4 of 5 PageID #: 47




 process. Mr. Young has no constitutional right to these processes, and he cannot bring a

 constitutional claim based solely on the defendants' alleged failures to implement them.

 Daniel, 833 F.3d at 736.

        Finally, Mr. Young's claims against GEO Group are dismissed for failure to state a claim

 upon which relief may be granted. The complaint alleges that GEO Group is liable for its

 employee's actions. But "[r]espondeat superior liability does not apply to private corporations

 under §1983." Shields v. Ill. Dep't of Corr., 746 F.3d 782, 789 (7th Cir. 2014). To state a § 1983

 damages claim against GEO Group, Mr. Young must allege that a policy, practice, or custom of

 Wexford caused a constitutional violation. Whiting v. Wexford Health Sources, Inc., 839 F.3d

 658, 664 (7th Cir. 2016). He makes no such allegation, so he has failed to state a viable claim.

                                    IV.    Further Proceedings

        Mr. Young's motion for receipt, dkt. [8], is granted to the extent that the clerk is directed

 to mail a copy of the October 2, 2020, receipt for Mr. Young's payment of $41.10 to him with his

 copy of this order.

        The clerk is directed to terminate GEO Group Inc., Ms. Winningham, Neal Fetz,

 Warden Keith Butts, and Officer Temple as defendants on the docket.

        The clerk is directed to issue service to defendants Dr. Cabrea and Jennifer Smith.

 See Fed. R. Civ. P. 4(c)(3), 4(d). Process shall consist of the complaint, dkt. [1], applicable forms

 (Notice of Lawsuit and Request for Waiver of Service of Summons and Waiver of Service of

 Summons), and this order.

        Dr. Cabrea is identified as a Wexford employee. Wexford is ordered to provide to the

 court the full name and last known home address of any defendant who does not waive service if
Case 1:20-cv-02328-TWP-MPB Document 11 Filed 12/10/20 Page 5 of 5 PageID #: 48




 they have such information. This information may be provided to the court informally or may be

 filed ex parte.

         IT IS SO ORDERED.

 Date:    12/10/2020




 Distribution:

 OTIS YOUNG, JR.
 188201
 NEW CASTLE – CF
 NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
 1000 Van Nuys Road
 NEW CASTLE, IN 47362

 Dr. Cabrea
 Medical Staff
 New Castle Correctional Facility
 1000 Van Nuys Road
 New Castle, IN 47362

 Jennifer Smith
 Grievance Specialist
 New Castle Correctional Facility
 1000 Van Nuys Road
 New Castle, IN 47362

 Electronic service to Wexford of Indiana, LLC
